DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 17/112181.   Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the following limitations in combination with other limitations of the claim is not found or made obvious in the art of record; 
“said input hub having a disconnectable component engageable with said disconnect and extending along said axis, where said disconnectable component of said input hub is disengaged from said disconnect when said disconnect is in said first disconnect position and where said disconnectable component of said input hub is engaged with said disconnect when said disconnect is in said second disconnect position, and with said input hub having a clutch engagement component extending radially away from said axis; a plurality of clutch plates coupled to said clutch engagement component of said input hub,” 


“an input hub configured to be coupled to the input member, and having a disconnectable component configured to be coupled to the disconnect and extending along an axis, with said disconnectable component configured to be selectively engaged by the disconnect, and with said input hub having a clutch engagement component extending radially away from said axis; a plurality of clutch plates coupled to said clutch engagement component of said input hub”


Regarding claim 18 the following limitations in combination with other limitations of the claim is not found or made obvious in the art of record
“the input hub having a disconnectable component coupled to the disconnect and extending along the axis, and with the input hub having a clutch engagement component extending radially away from the axis; a plurality of clutch plates coupled to the clutch engagement component of the input hub” 

Further, upon further consideration, examiner agrees with applicant arguments of 12/06/2021 regarding Vierk at least to the argument that the input hub of Vierk does not have a disconnectable component as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855. The examiner can normally be reached Mon, Tues, Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK A MANLEY/Primary Examiner, Art Unit 3659